Citation Nr: 0110093	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-12 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from May 1952 to May 1956.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 decision by the RO which, 
among other things, denied service connection for a neck 
disability.


FINDING OF FACT

On September 14, 2000, the Board received a written 
communication from the veteran indicating that he wished to 
"drop" his appeal for service connection for a neck 
disability.


CONCLUSION OF LAW

The appeal pertaining to the matter of the veteran's 
entitlement to service connection for a neck disability has 
been withdrawn.  38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. 
§ 20.204 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant may withdraw an appeal to the Board by 
submitting a written request to do so at any time before the 
Board promulgates a final decision on the matter in question.  
See 38 C.F.R. § 20.204(b) (2000).  When an appellant does so, 
the withdrawal effectively creates a situation where there is 
no longer an allegation of error of fact or law with respect 
to the determination that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate.  
See 38 U.S.C.A. § 7105(d) (West 1991).

In the present case, the record shows that the Board received 
a written communication from the veteran on September 14, 
2000.  Therein, he indicated, among other things, that he 
wished to "drop" his appeal for service connection for a 
neck disability.  Inasmuch as he has clearly expressed his 
desire to terminate his appeal, and has done so in writing, 
the legal requirements for a proper withdrawal have been 
satisfied.  Further action by the Board on this appeal is not 
appropriate.  The appeal is therefore dismissed.


ORDER

The appeal is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

